MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Nov 04 2020, 8:46 am
court except for the purpose of establishing                                          CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Brian A. Karle                                          Curtis T. Hill, Jr.
Ball Eggleston                                          Attorney General of Indiana
Lafayette, Indiana                                      Caroline G. Templeton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Thomas Andrew Lybrook,                                  November 4, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-537
        v.                                              Appeal from the Tippecanoe
                                                        Circuit Court
State of Indiana,                                       The Honorable Sean M. Persin,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        79C01-1804-F1-4



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-537 | November 4, 2020           Page 1 of 7
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Thomas A. Lybrook (Lybrook), appeals his conviction

      for two Counts of child molesting, Level 1 felonies, Ind. Code § 35-42-4-3(a).


[2]   We affirm.


                                                   ISSUE
[3]   Lybrook presents this court with one issue on appeal, which we restate as:

      Whether the trial court abused its discretion by excluding character evidence of

      the child victim.


                      FACTS AND PROCEDURAL HISTORY
[4]   In March of 2015, William Galeener (Galeener) and his girlfriend, Michelle

      Phebus got custody of Galeener’s granddaughters, M.B, then approximately

      five years old, and C.B. In July 2016, Galeener offered Lybrook, whom he had

      known for about thirty years, a job to do some construction work. In the later

      part of 2017, Lybrook began babysitting M.B. and C.B., either at Galeener’s

      home or at his trailer depending on whether Lybrook’s own child was staying

      with him.


[5]   When Lybrook was babysitting M.B. at his trailer, the two of them would go

      into Lybrook’s bedroom and close the door. Lybrook would “pull down his

      pants and force [M.B.] to pull down [her] pants.” (Transcript Vol. II, p. 42).

      M.B. saw Lybrook’s “private part” and indicated that “he can like make it

      where it’s like hard and soft by doing something.” (Tr. Vol. II, p. 43). M.B.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-537 | November 4, 2020   Page 2 of 7
      described that Lybrook touched “[d]own where my private was, my front one”

      with his penis “inside” and that it “hurt really bad.” (Tr. Vol. II, p. 43). While

      M.B. was unable to recall how many times these incidents happened, she

      affirmed that it happened more than once. M.B. also recalled a time when

      Lybrook “took his private part, his private part that he goes number one with

      and he took it and put in where I go number two.” (Tr. Vol. II, p. 60). She

      described Lybrook’s penis penetrating her anus and the subsequent pain. M.B.

      related that Lybook touched the “top” of her vagina with a “pink oval toy

      thingy.” (Tr. Vol. II, p. 44). She described the toy as having three buttons that

      made it vibrate at different speeds and that “it ma[de] like a bee sound.” (Tr.

      Vol. II, p. 45). Lybrook’s son remembered that M.B. and Lybrook had

      conversations in Lybrook’s bedroom with the door closed on approximately

      five different times.


[6]   On April 10, 2018, Galeener was contacted by M.B.’s elementary school. A

      sexual assault examination revealed a detectable amount of male DNA present,

      but not enough to identify the source of the DNA. DNA deposited via touch or

      in the anus remains viable for 24 hours, while DNA deposited in the vagina

      remains viable for up to 72 hours. Lybrook had last babysat M.B. between

      April 6 and April 8, 2018.


[7]   On April 17, 2018, the State filed an Information, charging Lybrook with five

      Counts of Level 1 felony child molesting. On January 13, 2020, Lybrook

      waived his right to a jury trial. Two days later, on January 15, 2020, the trial

      court conducted a bench trial. During the bench trial, Lybrook called Galeener

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-537 | November 4, 2020   Page 3 of 7
      during his case-in-chief. Lybrook inquired whether Galeener had “any

      concerns about the credibility of the accusations.” (Tr. Vol. II, p. 205). The

      State objected and Lybrook’s counsel explained that she was attempting to

      question Galeener about his prior statements. The trial court allowed her to

      rephrase the question. Upon rephrasing, Lybrook’s counsel asked, “Did you

      ever report to law enforcement that you had concerns about the credibility of

      the statements made by M.B.?” (Tr. Vol. II, p. 206). The State renewed its

      objection because of its improper character as it called for a specific instance of

      dishonesty. Again, the trial court found the question to be impermissible but

      allowed Lybrook’s counsel to rephrase. Lybrook then questioned whether

      Galeener, during the time M.B. had lived with him, had ever caught M.B. in a

      lie. The State again objected on the same grounds. Finding that Lybrook was

      not conducting cross-examination of Galeener, the trial court concluded that

      the question was impermissible under the purview of Indiana Evidence Rule

      608(b).


[8]   At the conclusion of the evidence, the trial court found Lybrook guilty of two

      Counts of Level 1 child molesting. On February 21, 2020, the trial court

      conducted a sentencing hearing, at the close of which, it sentenced Lybrook to

      an aggregate term of forty years.


[9]   Lybrook now appeals. Additional facts will be provided if necessary.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-537 | November 4, 2020   Page 4 of 7
                               DISCUSSION AND DECISION
[10]   Lybrook contends that the trial court abused its discretion when it prevented

       him from inquiring into M.B.’s credibility and reputation for truthfulness

       pursuant to Indiana Evidence Rule 608. The trial court has inherent

       discretionary power over the admission of evidence, and its decisions are

       reviewed only for an abuse of that discretion. Bowman v. State, 73 N.E.3d 731,

       734 (Ind. Ct. App. 2017), trans. denied. Accordingly, we will reverse the trial

       court’s decision only when it is clearly against the facts and circumstances

       before the court. Id. A trial court’s decision will be affirmed on any basis

       apparent in the record, whether or not relied on by the trial court. Jeter v. State,

       888 N.E.2d 1257, 1267 (Ind. 2008).


[11]   While three specific Rules of Evidence address character evidence in trial

       proceedings—Evidence Rule 404(a), 405(a), and 608—Lybrook’s argument

       solely focuses on the application of Indiana Rule of Evidence 608, which

       provides that:


               (a) Reputation or Opinion Evidence. A witness’s credibility may
                   be attacked or supported by testimony about the witness’s
                   reputation for having a character for truthfulness or
                   untruthfulness, or by testimony in the form of an opinion
                   about that character. But evidence of truthful character is
                   admissible only after the witness’s character for truthfulness
                   has been attacked.


               (b) Specific Instances of Conduct. Except for a criminal
                   conviction under Rule 609, extrinsic evidence is not
                   admissible to prove specific instances of a witness’s conduct in

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-537 | November 4, 2020   Page 5 of 7
                   order to attack or support the witness’s character for
                   truthfulness. But the court may, on cross-examination, allow
                   them to be inquired into if they are probative of the character
                   for truthfulness or untruthfulness of another witness whose
                   character the witness being cross-examined has testified
                   about.


[12]   In Jacobs v. State, 22 N.E.3d 1286 (Ind. 2015), our supreme court was faced with

       the cross-examination of a witness concerning the credibility for truthfulness of

       the child victim of criminal deviate conduct. On at least three occasions during

       cross-examination, defense counsel attempted to elicit from the child’s mother

       testimony about specific instances of the child not being truthful. Id. at 1288.

       One instance involved alleged behavioral problems the child was experiencing

       which resulted in him no longer living with his father, another involved

       whether the child told his mother that he was attending school when allegedly

       he was not, and in a third instance counsel sought additional “specific

       examples” of lies that the child may have told his mother. Id. Our supreme

       court noted that because Jacobs attempted to delve into specific instances of the

       child’s truthfulness, the testimony was prohibited under Evidence Rule 608. See

       also Beaty v. State, 856 N.E.2d 1264, 1269 (Ind. Ct. App. 2006) (“Indiana cases

       have consistently held that Evidence Rule 608(b) prohibits the introduction of

       evidence regarding specific instances of misconduct.”), trans. denied


[13]   Likewise, here, Lybrook attempted to inquire about specific instances of M.B.’s

       truthfulness when he questioned whether Galeener had informed law

       enforcement about the credibility of the statements. Although not explicitly


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-537 | November 4, 2020   Page 6 of 7
       connected to the instances of child molest, by referring to law enforcement,

       Lybrook clearly focused on M.B.’s truthfulness about her specific accusations,

       which is prohibited under Evidence Rule 608. We reach a similar result with

       regards to Lybrook’s question if Galeener had ever caught M.B. in a lie, as it

       asked for specific examples of untruthfulness.


[14]   Even if we characterize Lybrook’s questioning of Galeener as to whether he

       had ever caught M.B. in a lie during the time M.B. had lived with him as a

       general question without eliciting specific examples, we must conclude that the

       testimony is prohibited pursuant to Evidence Rule 608(b) as Galeener was

       called in Lybrook’s case-in-chief and was not testifying on cross-examination.

       Accordingly, the trial court did not abuse its discretion in excluding the

       improper character evidence.


                                            CONCLUSION
[15]   Based on the foregoing, we conclude that the trial court properly excluded

       testimony about the child victim’s reputation for truthfulness.


[16]   Affirmed.


[17]   May, J. and Altice, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-537 | November 4, 2020   Page 7 of 7